1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       NORTHERN DISTRICT OF CALIFORNIA
10   SCOTT JOHNSON,                           Case No. 5:18-CV-05337-SVK
11             Plaintiff,
12
                                              ORDER [proposed[ TO EXTEND
        v.                                    DATE FOR FILING DISMISSAL
13   RAYMOND V. CASTELLO;                     As Modified
     WANDA KARLA CASTELLO; and
14   Does 1-10,
15             Defendants.
16
17
18           Having read the stipulation of the parties, and for good cause shown, the
19   Court hereby GRANTS the request. The deadline to file a Stipulation for Dismissal
20   shall be extended up to and including to April 23, 2020.
21   The May 15, 2020 Order to Show Cause hearing remains in place.
22   IT IS SO ORDERED.
23           April 8, 2020
     Dated: ______________               _____________________________________
                                        HONORABLE SUSAN VAN KEULEN
24                                          United States Magistrate Judge
25
26
27
28

                                          1

     Order As Modified                        5:18-CV-05337-SVK
